Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9 drawn to a CD20-binding protein comprising: (a) a CD20 binding region comprising an immunoglobulin-type binding region that specifically binds an extracellular part of a CD20 polypeptide, (b) a Shiga toxin A subunit effector polypeptide; and  10(c) an additional exogenous material, classified, for example, in A61K 2039/505.

II.	Claims 10-14, drawn to a method for delivering an exogenous material into a CD20-expressing cell, the method comprising contacting a CD20-expressing cell having an interior with a 15CD20-binding protein comprising: (a) a CD20 binding region comprising an immunoglobulin-type binding region and capable of specifically binding an extracellular part of a CD20 protein, (b) a Shiga toxin A subunit effector polypeptide; and (c) an additional exogenous material, and  20wherein the contacting step results in the CD20-binding protein delivering the additional exogenous material into the interior of the CD20-expressing cell, classified, for example, in C07K 16/00.

2.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the binding protein of Group I can be used to purify antigen, which differs from the method of Group II.
Because the inventions of Group I and Group II are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to any one of these inventions would require a different search, the examination Groups I-II together would be a serious burden.
Since the inventions of Groups I-II have been shown to be patentably distinct, each from the other, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See MPEP § 803.

3.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

4.  	This application contains claims directed to patentably distinct species of the invention of Group I or II, wherein the Shiga toxin A subunit effector polypeptide comprises an amino acid sequence:  30amino acids 75 to 251 of SEQ ID NO: 1, SEQ ID NO: 25, or SEQ ID NO: 26; amino acids 1 to 241 of SEQ ID NO: 1, SEQ ID NO: 25 or SEQ ID NO: 26;  - 88 - 4832-4968-2084 2070019-094820USD1 amino acids 1 to 251 of SEQ ID NO: 1, SEQ ID NO: 25 or SEQ ID NO: 26; or amino acids 1 to 261 of SEQ ID NO: 1, SEQ ID NO: 25 or SEQ ID NO: 26.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  For example, each species of toxin comprises distinct sequences.  Accordingly, a thorough search of the sequence databases is particularly pertinent, and each search would be performed using a different set of sequences.  In addition, these species are not obvious variants of each other based on the current record.   
Therefore, the examination of claims directed to any one species requires a unique search and 

5.	Therefore, Applicant is further required under 35 U.S.C. 121 to elect a single species of toxin for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In this case, Applicant must elect SEQ ID NO:1, 25 or 26 and then elect which residues are comprised in the toxin.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) and consideration of different non-prior art issues would be particularly pertinent in this case.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.

6.  	This application contains claims directed to patentably distinct species of the invention of Group I or II, wherein the CD20-binding region comprises: (a) a heavy chain variable (VH) domain comprising an HCDR1 of SEQ ID NO: 6, an HCDR2 of SEQ ID NO: 7, and an HCDR3 of SEQ ID NO: 8, and a light 10chain variable (VL) domain comprising an LCDR1 of SEQ ID NO:9, an LCDR2 of SEQ ID NO: 10, and an LDCR3 of SEQ ID NO: 11, (b) a VH domain comprising an HCDR1 of SEQ ID NO: 21, an HCDR2 of SEQ ID NO: 22, and an HCDR3 of SEQ ID NO: 27, and a VL domain comprising an LCDR1 of SEQ ID NO: 24, an LCDR2 of SEQ ID NO: 10, and an LDCR3 of 15SEQ ID NO: 11, or (c) a VH domain comprising an HCDR1 of SEQ ID NO: 21, an HCDR2 of SEQ ID NO: 22, and an HCDR3 of SEQ ID NO: 23, and a VL domain comprising an LCDR1 of SEQ ID NO: 28, an LCDR2 of SEQ ID NO: 10, and an LDCR3 of SEQ ID NO: 29.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  For example, each species of antibody comprises distinct sequences.  Accordingly, a thorough search of the sequence databases is particularly pertinent, and each search would be performed using a different set of sequences.  In addition, these species are not obvious variants of each other based on the current record.   
Therefore, the examination of claims directed to any one species requires a unique search and consideration of different issues that is not required for examination of claims directed to any other species of cancer and will not provide adequate information regarding any other.  See MPEP § 809.  

7.	Therefore, Applicant is further required under 35 U.S.C. 121 to elect a single species of toxin for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In this case, Applicant must elect the antibody as set forth in (a), (b) or (c).  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) and consideration of different non-prior art issues would be particularly pertinent in this case.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

9.	The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

10.       Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule and can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 
Respectfully,
Brad Duffy
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
September 10, 2021